United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1634
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Kevin Herring

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: July 13, 2017
                               Filed: July 21, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Kevin Herring appeals the district court’s1 order revoking his supervised
release and imposing a 10-month sentence. His counsel has moved for leave to

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
withdraw and has filed a brief questioning the reasonableness of Herring’s revocation
sentence.

      Our review of the record satisfies us that the district court did not abuse its
discretion in sentencing Herring as it did. See United States v. Johnson, 827 F.3d
740, 744 (8th Cir. 2016) (appellate court reviews district court’s revocation sentence
under abuse-of-discretion standard).

      The judgment is affirmed, and counsel’s motion for leave to withdraw is
granted.
                    ______________________________




                                         -2-